Lathrop, J.
These are two actions of tort. The first is brought by a minor, by her next friend, for personal injuries sustained by her while a passenger on the defendant’s road. The second action is brought by the father of the plaintiff in the first case to recover for the loss of her services. At the close of all the evidence the defendant asked the judge to rule that the plaintiffs could not recover. The judge refused so to rule; the jury returned a verdict for the plaintiff in each case; and the cases are before us on the defendant’s exception to the refusal to rule as requested. We shall consider only the first case, as no question is made as to the right of the plaintiff in the second case to recover if the verdict is sustained in the first case.
The accident happened about nine o’clock in the evening of August 7,1903. The defendant had a single track electric road*, *331witli turnouts, between Taunton and Fall River, a distance of seventeen miles. The car on which the plaintiff was a passenger was on a turnout waiting for a car to pass coming from Taunton on the main line, when the car coming from Taunton entered upon the turnout and caused the collision. The plaintiff was injured by jumping from the car; but it was admitted that she was in the exercise of due care; and the only question in the case is whether the motorman of the car coming on to the turnout was negligent in not having his car under control when approaching the turnout, it being also admitted that the switch was set right shortly before the accident, and that it was changed by a mischievous boy. The judge also ruled that the plaintiff could not recover on the count charging negligence in regard to the switch.
F. S. Hall C. C. Hagerty, for the defendant.
J. B. Tracy, for the plaintiffs.
We are of opinion that there was evidence for the jury upon the question of negligence in the management of the south bound car. The motorman of the car testified that it was his practice “ when approaching the switch to slow down pretty well and steady his car; that on this occasion he did not notice that the switch was open until he was within twenty feet of it ”; and he does not pretend that he did anything until then. He admits that the collision took place eighty or ninety feet from the north end of the switch; while the motorman of the other car puts the point of collision at eighty or a hundred feet. There was also evidence that motormen had been warned by the superintendent of the defendant company to have their cars under control when approaching a switch. In addition to this the motorman of the car on the turnout testified that he saw the south bound car fifteen hundred feet away, while the motorman of the other car does not appear to have seen the car on the turnout until he had passed the switch. The evidence was contradictory on the question whether the rails on the turnout were slippery or not.
On all the evidence we are of opinion that the ruling asked for was rightly refused; and that the case was properly submitted to the jury.

Exceptions overruled.